Title: From George Washington to Brigadier General Thomas Nelson, Jr., 2 September 1777
From: Washington, George
To: Nelson, Thomas Jr.



Dr Sir
Wilmington [Del.] Septr 2d 1777

By Yesterday mornings post, I received Your favor of the 22d. Ulto. It gave me great pleasure to hear of your Appointment, and I wish you to accept my Congratulations upon the occasion. The want of Military experience, you mention, is no Ob[s]tacle to your serving your Country

in the Capacity in which you have undertaken. In our infant state of War, it cannot be expected, we should be perfect in the business of it; But I doubt not, that your zeal and assiduity will amply supply any deficiency, your diffidence of yourself leads you to suppose, you labour under in that respect. It is without doubt a disagreable task to command Militia, but we must make the best of circumstances, & use the means we have. That they are ill armed, too, is a matter of great concern; every attention should be paid to putting them upon as respectable a footing as possible, It is of the first importance.
I observe you are directed by the Governor to pay particular attention to the fortifications in the State and that in consequence of that you propose to garrison Portsmouth with 1200 men and to divide the remainder of what troops you may have among the posts at York, Hampton & Williamsburgh. The reasons you assign for having a garrison at Portsmouth are good; but I can by no means think it would be prudent to have any considerable stationary force at Hampton and York. These by being upon a narrow neck of land, would be in danger of being cut off. The enemy might very easily throw up a few ships into York and James’ river, as far as Queens Creek; and land a body of men there, who throwg up a few Redoubts, would intercept their retreat and oblige them to surrender at discretion.
As to the Idea of Preventing Ships from passing up & down Rivers, Our own experience has proved it wrong. It is scarcely possible, and I am satisfied, it is not to be effected by Forts and Batteries, unless the Water is narrow—and there are an immense number of Heavy Cannon, near which they are obliged to run from the course of the Channel.
I should think it proper to keep light parties down at those places, merely to prevent the insult of small parties of marines or the like; who could expeditiously withdraw themselves, on any appearances that should make it necessary; but I would not recommend any thing more.
You will have heard of the enemys landing near the head of Elk, and of their moving since from their first position and extending their van to Greys Hill, a piece of high ground, about two miles on this side of Elk Town. They still continue in this posture, preparing I suppose for some more capital operation. The want of horses sufficient to transport their baggage artillery and stores, I imagine, will retard them some time, as every information agrees, they have lost several, and that many of those they now have are much reduced. We have light parties constantly hanging upon them to harrass them & prevent their incursions into the Country, between whom and theirs, there have been some skirmishes—but with little loss to either side—We have made 70 or 80 prisoners since they landed & have had several Deserters.

In addition to what I have written, I congratulate you on our further Success at the Northward. On the 22d Ulto, That part of Genl Burgoyn’s Army which had invested Fort schuyler, raised the seige on the approach of Genl Arnold, who was pushing hard to releive the Garrison; They went off with great precipitation, leaving their Tents—Provisions & Ammunition—A party detached from the Fort made several prisoners and took a good deal of Baggage & Four Royals. This is an interesting event & in all probability will prevent another invasion in that Quarter this Campaign. They had suffered before in an action with Brigadr Herkamer at the head of part of the Militia of Tryon County, who behaved with the greatest spirit & bravery. I am with much regard & esteem Dr Sir Yr Most Obedt servant

G.W.

